Citation Nr: 1225154	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  03-32 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1977 to September 1981. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2010, the Veteran testified at a personal hearing conducted before the undersigned Acting Veterans Law Judge at the RO.  A copy of the transcript of the hearing is of record. 

The Board remanded the matter to the RO (via the Appeals Management Center (AMC)) in November 2010 for additional evidentiary development.  

The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter was previously before the Board in November 2010.   

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with all remand orders.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Here, the Board determined in November 2010 that remand was necessary for two reasons.  

First, the Board found that remand was necessary to satisfy VA's duty to assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000.  The Board specified that further efforts were needed to obtain the Veteran's Reserve personnel records and VA treatment records.  Upon remand, the RO obtained the Veteran's complete Official Military Personnel Record (OMPF) through the Defense Personnel Records Information Retrieval System.  There is no indication of any further records that remain outstanding.  The RO also obtained the Veteran's outstanding VA treatment records from October 2009 through June 2011.  Accordingly, there was substantial compliance with the Board's initial remand directives.  

The Board then directed that the Veteran be afforded a VA audiological examination to determine the nature and etiology of any bilateral hearing loss.  Upon remand, the RO did not attempt to the Veteran arrange for the directed VA examination.  A March 2012 supplemental statement of the case (SSOC) identifies a December 2009 VA outpatient audiological consultation as a VA audiological examination.  This is incorrect, however, as the December 2009 VA outpatient audiological consultation is not a VA examination.  Nor does not it satisfy the Board's November 2010 remand directive requiring an examination to address the likely etiology of the Veteran's claimed hearing loss.  

Consequently, the Board finds that there was not substantial compliance with the Board's November 2010 remand.  Accordingly, the matter must be remanded to the RO to allow for substantial compliance with the December 2010 remand directive instruction to provide the Veteran a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), obtain all of the Veteran's outstanding VA treatment records, including those since June 2011.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

2.  Next, arrange for the Veteran to undergo an appropriate VA audiological examination to determine the nature and likely etiology of the claimed bilateral hearing loss.  A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 
  
Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current hearing loss disability, if found, had its onset during any period of the Veteran's active duty, active duty for training, or inactive duty for training, became manifest within a one-year period following his discharge from active duty service, or is otherwise causally related to any event or circumstance of his active service, to include noise exposure.  

The examiner is particularly asked to specifically address whether any degree of hearing loss began as a result of any in-service noise exposure.  The examiner should address any threshold shift that occurred during active duty or during Reserve service.  (In making this determination, the examiner is reminded that VA law and regulations do not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.)

It is thus requested that the examiner record a detailed history of in-service and post-service noise exposure.  The examiner is accordingly asked to specifically comment on the significance of a July 1986 STR that indicated left ear hearing loss for VA purposes and a February 1987 STR that indicated bilateral hearing loss for VA purposes.  The examiner is also asked to carefully consider the Veteran's own statements regarding the onset and continuity of his hearing loss symptomatology.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current hearing loss disability to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


